UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-1999



IBRIAM TRAORE; SYLLA MARIAM,

                                                        Petitioners,

          versus


ALBERTO R. GONZALES, U.S. Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-937-343; A97-937-344)


Submitted:   July 18, 2007                 Decided:   August 9, 2007


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


M. Anne Hannigan, Chicago, Illinois, for Petitioners. Peter D.
Keisler, Assistant Attorney General, James A. Hunolt, OFFICE OF
IMMIGRATION LITIGATION, Patricia L. Jannaco, UNITED STATES
DEPARTMENT OF JUSTICE, New York, New York, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ibriam Traore and Sylla Mariam, both natives and citizens

of Cote d’Ivoire, petition for review of an order of the Board of

Immigration Appeals affirming the Immigration Judge’s (IJ) denial

of Traore’s applications for asylum, withholding of removal, and

protection under the Convention Against Torture.

          To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”       INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).    We have reviewed the evidence of record and

conclude that Traore fails to show that the evidence compels a

contrary result.      Having failed to qualify for asylum, Traore

cannot meet the more stringent standard for withholding of removal.

Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v. Cardoza-

Fonseca, 480 U.S. 421, 430 (1987).       Finally, we uphold the finding

that Traore failed to establish that it was more likely than not

that he would be tortured if removed to Cote d’Ivoire.                 See 8

C.F.R. § 1208.16(c)(2) (2007).

          Accordingly,    we   deny   the   petition   for   review.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         PETITION DENIED



                                 - 2 -